Exhibit 10.25 ENGLISH TRANSLATION - EXECUTED DOCUMENT IS IN SPANISH CLAUSES A.- CANCELLATION OF MORTAGES FIRST. Banamex acknowledges that by granting the credit agreement set forth in subsection B) of this instrument and in the understanding that such credit agreement shall be destined to prepay the credit agreements described herein in subsections XIII and XV, Banamex hereby agrees to CANCEL all the mortgages incorporated on the properties described in subsections VI1.1, VIII, IX, X and XI of this instrument and the amendment described herein, including the mortgages over industrial unit and instruct the Public Registry of Property and Commerce to duly record the corresponding cancellation of the Mortgages referred to herein which shall certify the TOTAL CANCELLATION of the mortgage in first and second place, including the mortgages over industrial unit. B.- LOAN AGREEMENT FIRST. DEFINITION OF TERMS . The terms defined hereinafter, without need to be between quotation marks, shall have the following meanings, which shall be equally applicable in singular and in plural: “ Total Assets ” shall mean all assets with respect to one person as determined pursuant to the US GAAP; excluding the following: (i) patents and requests for the same, trademarks and trade names, copyrights, franchises and deferred charges; (ii) organizational, experimental, research and development expenses and other similar intangible lines; (iii) all sums segregated for the purpose of redeeming shares of capital stock; and (iv) reserves for depreciation, obsolescence and/or redemption of assets recorded in its books, as well as any reserves it is required to establish pursuant to US GAAP. " Indebtedness " shall mean any debts for monies taken as a loan (including inter-company loans) or for the deferring payment of the price of any goods or services with respect to which said person may be liable or directly or contingently guarantees its payment, whether as obligee, guarantor or in any other way, including for these purposes financial leases in accordance to US GAAP. " Financial Debt " shall mean any Indebtedness that accrues interests. " Business Day " shall mean any day in which the offices of credit institutions must be opened to the public for the execution of banking transactions in the Federal District, Mexico, in terms of the calendar published annually by the National Banking and Securities Commission ( Comisión Nacional Bancaria y de Valores ) in the Official Gazette of the Federation, without considering for said purpose the self-service store branches and those located in corporate enterprises (SEC). " Business Day in Mexico and New York " shall mean any Business Day, in which, additionally, banks are not authorized or obligated to close in the city of New York, New York, United States of America. " Dollars " shall mean the legal currency in the United States of America. " Net Financial Expense " shall mean the result of subtracting (i) the interests accrued by the Financial Debt during the relevant calculation period, minus (ii) the interests accrued by provisions made during the calculation period. " Taxes " shall mean all tax contributions, impositions or liens, including, without limitation, surcharges, sanctions, enforcement expenses and indemnities or any other accessories thereto, in terms of present or future applicable tax provisions and those derived from this agreement. " Total Liabilities " shall mean all obligations registered on the calculation date and determined pursuant to US GAAP, including, without limitation, liabilities that are consequence of the discount of negotiable instruments; contingent liabilities that are the consequence of obligations to its expense on behalf of third parties and the reserves set forth for purposes of employees and workers’ severance; payment of taxes, bonds, and other similar reserves; and rents payable pursuant to any financial lease agreement. " CCP Rate " shall mean the last Catching Cost of Liabilities Subject to Term, determined in Mexican pesos, to the expense of full-service banks in the country (CCP) , stated in percentages per annum, as published in the Official Gazette of the Federation and that the Mexican central bank deems representative, as of the date on which each of the interest periods or relevant arrears commence in the terms referred to in the "Interest Payments" clause in this agreement. " CETES Rate " shall mean the last annual investment yield rate for the primary placement of certificados de la tesorería de la Federación (Mexican Federation’s Treasury Certificates, or CETES) for a 28 day period if the periods of interest are of 28 days or monthly, or at the closest rate thereto if the interest periods are quarterly or semi-annual, that would have been determined by the Mexican central bank as of the commencement date of each interest period or the relevant arrears, in the terms referred to in the "Payment of Interests" clause hereof. " Libor Rate " shall mean the average yearly interest rate that appears on the page named LIBOR01 Page, (USD) column ("LIBOR01 Page"), of the THOMSON REUTERS BBA LIBOR RATES U.S. Domestic Money Service, which are published on said page by the British Bankers Association through the THOMSON REUTERS monitors systems, such as the applicable rates in U.S. dollars for the relevant interest period or calculation period and which are offered in the London inter-bank market by the different banks offering said quotes at the closing of operations (11:00 A.M. London time), 2 (two) business days in London before the commencement of the corresponding interest or calculation period. The foregoing, with the understanding that it shall be deemed a Business Day provided deposit transactions of U.S. dollars in the London inter-bank market are made, with the understanding that if no such transactions take place in the London Inter-bank market because it is not a Business Day, the rates of the immediately-preceding Business Day will be used. " TIIE Rate " (Commencement of Period) shall mean, with respect to every ordinary interest period, the latest inter-banking interest equilibrium rate (i) at 28-day periods if the interest periods are of 28 days or monthly or (ii) at 91 days or the equivalent if the interest periods are quarterly (with the understanding that if no quotations were made at the corresponding period pursuant to the foregoing, then quotations shall be considered at the nearest period), determined and published by the Mexian central bank in the Official Gazette of the Federation during or before the commencement of such interest period based on the quotations filed by credit institutions in the country. With respect to each period of arrears interest, the last inter-banking interest equilibrium rate at a 28-day period or that which may replace it pursuant to the foregoing, published at or before the commencement of said interest period, shall apply. " US GAAP " shall mean the accounting principles in effect and generally accepted in the United States of America. " Operating Income " shall mean, at the end of each calculation period, the result of subtracting (a) all the sales, either in full or in installments, minus (b) the sum of (i) discounts made over said sales, (ii) sales costs, (iii) sales expenses, (iv) administration expenses and (v) depreciation and redemption expenses of said person. TWO. OPENING OF THE CREDIT . BANAMEX shall grant and make available to the CLIENT a credit for up to the amount of $ 12 , , . 26 ( TWELVE MILLION TWO HUNDRED EIGHT THOUSAND THREE HUNDRED THIRTY-THREE DOLLARS 00/) , with the understanding that the amount of said credit does not include interests, expenses, fees or any other sums that must be covered by the CLIENT pursuant to this agreement. The CLIENT shall destine the amounts it disposes of from the credit referred to herein for the prepayment of the loans described herein on sections XIII and XV above . The CLIENT, within the 10 (ten) days following the dispositions(s) of the credit amount, shall prove to the satisfaction of BANAMEX the correct destination of the credit. THIRD. DISPOSITION OF THE CREDIT . The CLIENT may make use of the credit through one or more dispositions, exclusively during a term that shall not exceed 90 (ninety) days counted as of the execution date hereof, provided, however, that the day it intends to make use of the credit is a Business Day in Mexico and in New York, and the following requirements have been met: a) That the CLIENT has notified BANAMEX by telephone of the amount and the date on which it wishes to dispose of the credit. In the event that BANAMEX accepts to perform the disposition, it shall inform the CLIENT by telephone of: (i) the date of the disposition, (ii) the applicable interest rate, (iii) the form of payment for principal and interest. b) That the CLIENT has delivered to BANAMEX the original version of the document referred to in the "Proving Documents" clause. c) That the amounts disposed of have not exceeded the credit amount. d) That the facts declared in this agreement have continued without material adverse change as of the date of the disposition and/or no cause of advanced expiration or event that, by the elapse of time, may constitute a cause of advanced expiration has occurred. e)That the preventive notices have been filed with the Public Registry of Property and the respective lien certificates or freedom of lien certificates issued by said Registry are kept. The CLIENT may not request the cancellation of a disposition once it is requested in terms of this clause. In the event that for any reason not imputable to BANAMEX the disposition does not take place, the CLIENT shall indemnify BANAMEX for any loss or expense in which BANAMEX may incur. BANAMEX shall deposit the amounts to be disposed of in the checking account in dollars number 3208515 that the CLIENT has opened in branch number 0023 (zero zero two three) of BANAMEX. FOURTH. PROVING DOCUMENTS . For purpose of documenting the disposition of the credit, the CLIENT shall execute and deliver to BANAMEX a promissory note that shall set forth: a) As principal, the amount of disposition of the credit. b)As payment dates for principal and interests, the corresponding dates pursuant to the provisions contained in the "Payment of Principals" and "Payment of Interests" clauses hereof. c)As execution date, that on which the disposition of the credit is carried out in the terms and forms that are satisfactory to BANAMEX. The CLIENT recognizes that the execution and delivery of the promissory note that documents the disposition of the credit does not constitute payment, novation, modification or extinction of the obligations that the CLIENT assumes before BANAMEX in this agreement. The promissory note referred to in this clause, as well as the accounting records and/ or account statements and/or the slips and documents issued by BANAMEX with respect to credits and debits that BANAMEX executes to the corresponding checking account will have probatory value in any proceeding derived from this agreement. FIFTH. PAYMENT OF THE PRINCIPAL . The CLIENT will pay BANAMEX without need of requirement, notice, protest or notification of any kind the entirety of the credit disposed of precisely on the dates established as expiration dates for principal in the promissory note pursuant to the “Proving Documents” clause and whose dates are contained in the form of promissory note that accompanies this agreement as Exhibit “
